Title: To George Washington from Vice Admiral d’Estaing, 8 September 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir—
            [Boston Road] The 8th Septem. 1778.
          
          The Letter which Colo. Laurens was pleased to take charge of for Your Excellency
            contains the expression of my acknowledgements for the Letter which M. De Choin
            announced to me, and which was delivered to me the evening of the same day. I hastened to give an anticipated answer to it, for we are
            generally eager to speak, what we sensibly feel—The Extract of Major Howels Journal, by
            coming to me duplicate, has but too well confirmed the report made by three of my ships,
            of the Arrival of Admiral Byrons Squadron.
          This Deposition and the certainty of Genl Sullivans Army being reduced to Six thousand
            men including a Majority of Militia—by the departure of three thousand while I was
            employed in pursuing Lord Howe—will doubtless appear to you the principal reasons for a
            conduct, the melancholy motives of which I have already amply explained.
          It was impossible to disarm Vessels while it was required of them to repulse or attack
            General Howes Squadron—It was still less so when it was reinforced by the arrival of
            Byrons fleet, and the enemys naval force acquired by that event, so considerable a
            degree of Superiority—It was not less difficult to persuade oneself that Six thousand
            men well intrenched—and with a fort before which trenches had been opened—could be
            carried in four and twenty hours or in two days—the bravery with which your troops
            effected a retreat, the Victory which they gained over superior numbers in the open
            field—have acquired them new Glory—the merit of the matter is established, by taking the
            number of men for granted—Your Excellency is doubtless
            instructed as to this point: you have the means of judging of the possibilities and
            estimating whether the military calculations have been grounded on false
            principles—their object ought to be, not to sacrifice the Kings Squadron but when it can
            be attended with evident utility to Allies who are so dear to him.
          
          You have just proved Sir, that this is your way of thinking—in sending me a detail of
            the naval reinforcement which has been discovered at New York.
          Upon the kind and number of Ships—their condition—their compact or detached State—the
            insight which may be gained of their designs—will depend our offensive or defensive
            plans—it appears to me therefore that good Spies must be the basis of all—permit me
            incessantly to repeat my sollicitations, and offers of money to gain this important
            end.
          The Uncertainty in which we are respecting the measures of the British—after the
            atrocious destruction of Bedford—makes me doubt whether
            this Letter will reach you soon—Lt Colonel Fleury who is so kind as to take charge of
            it, will perhaps be detained by the hopes of giving new proofs of his zeal courage and
            talents—To fight the enemy is the only circumstance, that can retard in this excellent
            officer what all those who serve under Your Excellency call their happiness—I mean the
            returning to increase the number of your Soldiers and admirers—M. de fleury, is if it
            can be possible, more penetrated with this Sentiment than any one—and I love him the
            more for it—It is General Sullivans part to inform you and testify all that I am told he
            did while he was second to Col. Laurens. The accounts
            given me, made me form the project, when I thought of recommencing the Young Man,
            & the Colonel, of emulating these Gentlemen, or rather of following their
            example. Permit me particularly to recommend to your kindness Mr de fleury; he is a
            useful frenchmen—and when occasion offers I should be very happy to serve with him—and
            he is calculated for establishing that union between individuals which subsists between
            our Nations. I have the honor to be &c.
        